Title: [Rules for Determining the Excellence of a Language, October–December 1758.]
From: Adams, John
To: 

 
       What are the Rules, Criteria, to determine the Merit or Excellence of a Language?—Suppose you was to examine, which was the best, and which the worst of the Languages, Greek, Latin, french and English? How would you decide.
       One Excellence of a Language, is Conciseness. That Language is to be preferred in which Ideas and Thoughts may be clearly conveyed to the Hearer or Reader in the fewest Words.—But Q. whether Conciseness is not a Property, a Talent of the Writer rather than of the Language. Would Dean Swift if he had been as great Master of french as he was of English, have expressed himself as concisely as he has in English?—Some Languages have Technical Words to express certain Collections of Ideas, that cannot be expressed, in another, without a Periphrasis. A Man may write more concisely, in french on fortification and Gunnery, and Cookery and Dancing, than he can in English. In Italian, upon Musick, Statuary, Painting, than in any other. In Greek on Anatomy, Physick &c.
       2. Copiousness, i.e. Variety of Words to express the same Idea. For as Eloquence and Poetry, are wrote in Measure, feet, Numbers, often times a Dissillable or a Trissilable will be wanted to round a Period, or compleat a Line. Now, if there is a Monasyllable, and a Dissillable or a Trissillable, in the same Language to express the same Idea, the Writer or Speaker may select that which fits his Measure. Another Advantage of Variety of Words is this. When one Word cannot be so easily or emphatically pronounced, after another, out of several one may be chosen, that will exactly answer.
       3. A proper Distribution of Consonants and Vowells, that a Language may neither be effeminately soft, nor brutally rough and grating to the Ear.
       
       4. A Connection or Analogy between the sound of the Words and the Things signified by them. Thus, the great and sublime Objects should be signified by Words of a loud grand sound. Slow Actions should be expressed by slow heavy Words. But quick swift Actions by Words that require, and occasion an impetuous Pronunciation.
       5. As one considerable Design of Poetry and Eloquence is to move the Passions, a similarity between the sound of Words separately or in Combination and the Passions of the mind. For there is a peculiar sound to every one of the Passions.—These Hints may lead me into a large field of Speculation and Inquiry.
       Inference. One Language may be the best adapted, for Poetry and Eloquence, another for Philosophy and science, and another for Drollery and Humour. But that Language will be the best, which has most of these Characteristicks.
      